Upon the call of his case, appellant made a motion for a continuance which fails to show whether it was the first or subsequent application. Under the circumstances, it would be regarded as a subsequent application. After it was overruled, as shown by the original opinion, he presented what is denominated a supplemental application. This, under the law, would be treated as another application for a continuance and an additional or subsequent application. It was to secure the testimony of the witness, Sam Allen. It is alleged that Allen was subpoenaed on the 15th day of October, 1923. He was a resident of Limestone County, and the motion recites that the "witness is at present in the State of Indiana, which fact has just now become known to the defendant." Why it was not previously known is not explained. The witness, according to the motion, had been city marshal of one of the towns of Limestone County. The record on the former appeal (253 S.W. Rep. 291) indicates that Allen was present but was not used as a witness. It appears from the former record that Allen was a witness to a communication of the appellant of threats against him made by the deceased. If Allen's absence was known to the appellant and he desired to use him as a witness, he should have been included in the application for a continuance at the present trial. If his absence from the State was unknown at that time, the subsequent application, denominated as a supplemental application, should have contained an averment exempting the appellant from lack of diligence in failing to discover the absence of Allen. The mere statement that he had used diligence, under the circumstances detailed, is deemed inadequate. In overruling the so-called supplemental motion for a continuance, the trial court, in our opinion, did not abuse his discretion.
There is no error shown by Bill No. 4, embracing a complaint with reference to the rejection of certain purported evidence to which the witness Carter would have testified, for the reason that the bill shows that the court simply sustained the objection to a question propounded, which he deemed improper, which question is not set out in the bill, the court stating that he was given no intimation and had no knowledge of what testimony the appellant expected to elicit. Certainly, the court could not be held in error for sustaining objection to a question when, neither by the form or the question or by the statement of the accused or his counsel, the court was given knowledge as to the purport of the answer expected. We will add that we are unable to perceive from the bill the relevancy of the evidence that a mass meeting of citizens had requested that the deceased vacate his office. However, if admissible, the bill fails to show error for the reasons above stated. *Page 674 
Bill No. 5 complains that the witness Carter, on cross-examination by State's counsel, admitted that he had been discharged as a peace officer because of charges made against him. The appellant sought to prove by him on re-direct examination that had subsequently been recommended for reinstatement in a written paper signed by the various persons, whom he named in the bill. The court, in qualifying the bill, states that he allowed the proof that the recommendation had been made, but excluded the written document. The importance of the matter is not perceived for the reason that the bill fails to show the materiality of the reinstatement of Carter in that it fails to disclose that Carter gave testimony material to the appellant. Assuming that Carter was a material witness, we think no error is apparent in the exclusion of a written statement of third parties. Especially is this true since the contents of the written statement is not given save that it was a recommendation of the witness purporting to bear the signature of certain named persons. As we understand the bill as qualified, that much was admitted in evidence. The recitals in the statement, if any, touching the reasons for making the recommendation would have been hearsay. If such reasons were material or relevant, the person who signed the statement have been called as a witness to prove them.
Bill No. 6 fails to show error in excluding the proffered testimony of E. L. Carter to the effect that his retirement was occasioned by the condition of his health. The bill is bare of the surrounding facts showing the relation of Carter or the relation of the testimony to the trial.
The bill complaining of the receipt in evidence of proof that E. L. Carter had been convicted for violation of the United States law against the unlawful possession of intoxicating liquor does not, in the opinion of the writer, reveal error. The bill is silent touching the relation of Carter to the accused, and in that particular fails to inform this court of the manner in which the appellant would have been injured by the impeachment of Carter. Aside from that phase of the matter, however, it does appear that Carter was convicted of an offense which, under the law of the United States, would be a felony under some circumstances. The bill, as qualified, shows that Carter had admitted that he was under indictment for violation of the Federal prohibition law. This seems to have been received without objection. However, as stated in the original opinion, the offense of which he was charged and convicted being one which, under some circumstances the Federal law, denounced as a felony, this court would not be warranted in holding that the trial court was in error in receiving evidence of it for the purpose of impeachment unless it be made to appear in the bill that the phase of law with which the witness Carter was charged was a misdemeanor and not a felony. In other words, the familiar rule which presumes the regularity of the *Page 675 
action of the trial court in the absence of a showing in the bill to the contrary would prevail. See Moore v. State, 7 Tex.Crim. App. 14; Cavanar v. State, 269. S.W., Rep. 1053; Morgan v. State, 82 Tex.Crim. Rep..
The motion for rehearing is overruled.
Overruled.
 *Page 1